             4:18-bk-71706 Doc#: 62 Filed: 10/03/18 Entered: 10/03/18 15:50:07 Page 1 of 6

4 messages

karen braizel <karen_76brazzel@yahoo:oom>                                                        Tue, Oet ~. 2&18 at.8:53 AM
To: Mom <Sm122357@gmail.com>
                                                                                                                       RECEIVEQ
 United States Bankruptcy Court, Western District of Arkansas Texarkana division                                   U.S. BANKRUFITCY COURT
                                                                                                                   EAST & WEST Dls:J'S OF l\R
 Debitor Ben Brazzel case number 418-BK-71706                                                10-3-18
                                                                                                                       OCT .-.3 2018
 Creditor Karen Brazzel                                                                By: annette robinson

 Objection to confirmation of amended plan
                                                                                                                JEAN ROLFS,.Gl.EAK by   [\J
 Object to debltor surrendering 2016 Jeep Wrangler

  The debitor has a Domestic support obligation in the circuit court of Hempstead County Arkansas domestic relations
  division 29DR-2117-2 3-1

  Creditors income has not changed since the date of this domestics support order was signed by the this would put creditor
  in a financial hardship, my circumstances have not chang.IKI. since debitor signed DSO.

 Creditor relies on this vehicle for work

  Debitor's income sense the domestic support obligation has almost doubled per amended confirmation of plan

  I'm asking court to keep said vehiele in the debit or's confirmation of plan and continue to make payments Per domestics
  support order So debitor can also continue to pay for his other domestic support obligations such as full coverage
  insurance as ordered in domestic court

  DebitOr wants to keep two assets a Rolex and a vehicle Dodge journey debitor should surrender and sell these two assets
  Which debitor purchased after his domestic support obligation was signed to comply with his domestic support obligations
  In signed order




    466 ~~~~ /',(
    ~(Pre_ 1110 l
  OlD-Od-to- ai11 ~


                                                                                                                                                i




                                EOD: October 3, 2018
10/2/2018       4:18-bk-71706 Doc#: 62 Filed: 10/03/18     Entered: 10/03/18 15:50:07 Page 2 of 6
                                                IMG_1193.jpg




        Less I do<fll't
        !or;gct ~·<0 ur.
        pa;~ml!?nts ~'l;•ill   be
        made .aglfieernem
        wi II be f~l f. iHiB'{~
        but a year from
        now I woni't be-
        obligated but tor
        jeep
         ~   don•t b~liev~ ya

       ~.'·
       'l!lla
10/2/2018   4:18-bk-71706 Doc#: 62 Filed: 10/03/18    Entered: 10/03/18 15:50:07 Page 3 of 6
                                            IMG_1192.jpg

                                             \!__)


       I don't beHeve ya




        N.o mon·ey
        dep,osited no
        mo.re support
        Nothing you win
        be on your own
        d>Qne except. f,or
        j,eep
10/2/2018     4:18-bk-71706 Doc#: 62 Filed: 10/03/18
                                              IMG_1195.jpgEntered: 10/03/18 15:50:07 Page 4 of 6




         <                               ,.D..
                                         t~!


            rm gonna do
            what's right
            which is rneet my
            obHgaUon~nthe
            decree

            And just so knoV1.1
            ~have no
    i<
            intentions or
    "       want to ,d•'ate or
            anything


                                                 ! .
10/2/2018    4:18-bk-71706 Doc#: 62 Filed: 10/03/18     Entered: 10/03/18 15:50:07 Page 5 of 6
                                             IMG_1191.jpg




     Really Karen I
     wish you the
     Best    ~ ha~.N~   a
     good he.art \.
     with intenteons ~
     wan.a do wha:t"s
     right but ple.ase
     Thern' s no :re~ lty
     to it
     l'mgonnado
     \vhat"s right
     whrch is meet my
     obUgaUonlnthe
     d@cG"ee

     ti.nd iust so know
    n
E'SS FiRMLY TO SEAL            4:18-bk-71706 Doc#:PRESS FIRMLY
                                                   62 Filed:                    ~ 15:50:07
                                                                TO SEALEntered: 10/03/18
                                                             10/03/18                    Ill! 11111! !11111111Page 6 ofZ4.T-0
                                                                                                                        6
                                                                                  1004
                                                                                                                                                                                                                  72201                     R2305E126029-03




IORITY
'1AIL*
                           r--
                           1



                                                                                                                                                                            1·11111 lflll 1111 HH Ill IUll 1111~
PRESS™                         +
                               1A

                               =i
                                              CUSTOMER USE ONLY
                                              FROM:        (PLEASE PRINl)
                                                                                       ,   ,       ·            .

                                                                                                           PHONE(
                                                                                                                             •   , ..   •    . •.    ·            .. ,,.             --                      EL936559555US


rEST SERVICE IN THE U.S.                                                                                                                                                                      r-Et 936559S55US\
                                                                                                                                            \\ ~\.

                               1B                                                                                                                                                        d              UNITEDST/J.TES
                                                                                                                                                                                                        POST/J.L SERVICE®
                                                                                                                                                                                                                                                PRIORITY
                                                                                                                                                                                                                                                  *MAIL*
                                                                                                                                                                                                                                                EXPRESS™
                                                                                                                                                                               01-Day                            02-Day                     0Mililary                      0DPO
                                                                                                                                                                                                                                            Postage




                                                                                                                                                                                                                                                                   Uva Animal




                                                                                                                                                                           Special Handling/Fragile          Sunday/Holiday Premium Fee
                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                            Total Postage & Fees
                                                                                                                                                                                                                                                                   Transportation Fee

                                                                                                                                                                                                                                                                   $                    I
                                                                                                                                                                                                                                                                                        I
:D INTERNATIONALLY,                                                                                "\ {J.                                                ,/·.
OMS DECLARATION                                                                                            ,'   ' ........                                \., t   \~·      $                                 $
"iAY BE REQUIRED.
                                                                                                                                                                           WeJg ht            ~f
                                                                                                                                                                                               . .·lat Rate Acceptance Em'pl~ee~iilltials
                                                                                                                                                                                               I'            .       . I J;          ·,
                                                                                                                                                                                       lbs.           ozs.          ~. .,.. // )            $
                                    ~·

                                    ~
                                    u::   .
                                              ZIP + 4° (U.S. ADDRESSES ONLY)
                                                 ....-"?
                                                     /
                                              - - _____,..,.. !.
                                                                 /"")
                                                                     .
                                                                                  ...-·u_
                                                                            . , .. ,
                                                                         .__cX-J.... . - --
                                                                                  I            .       )
                                                                                                                                                                           Delivery Atte.mpt (MM/DDNY) Time                    Employee· Signature



                                    ~ •
                                    - ·•
                                    cc.
                                    3:::
                                                For pickup or USPS TracklngN, visit USPS.com or call 800·222-1811.
                                                $100;00 Insurance Included.
                                                                                                                                                                           Delivery Attempt (MM/DDNY) Time                      Employee Signature



I   2013 OD: 12.5 x 9.5                                                                                                                                                    LABEL 11 ·B, OCTOBER 2016              PSN 7690-02-000-9996




    1111mm11111111         IL _     _j

    001000006              VISIT US AT USPS.COM®
                           ORDER FREE SUPPLIES ONLINE                                                                                                                                                            "'*****"'®
